Title: From John Adams to John Farmer, 26 November 1819
From: Adams, John
To: Farmer, John



Dear Sir
Quincy Montezillo Novber. 26th. 1819

I have not yet received your Memoirs of Billerica—they must have rested somewhere in the Post Office—or have been taken out of the Mail
This letter however is intended to make a particular inquiry—a suspicion has darted into my head that the late learned ingenious scientific public Spirited and benevolent Count Rumford—was a descendant of your Billerica family of Tompsons—his Name was Thomson, and was born in, or near, your Town—you can undoubtedly inform me whether there is any foundation for my conjectures—I am ambitious of discovering whether this industrious Bee—is descended from the Swarm which Issued from the Hive at Mount wollaston—
your complience will very much obliged / your friend and humble Servant 

John Adams